                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

MARIA HUGHES,

       Plaintiff,

v.                                                               Case No: 8:19-cv-2699-T-36TGW

BERNARD F. GERMAIN,

      Defendant.
___________________________________/

                                             ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Thomas G. Wilson on March 25, 2020 (Doc. 19).                  In the Report and

Recommendation, Magistrate Judge Wilson recommends that the Court grant the parties' Amended

Joint Motion for Approval of Settlement and Incorporated Memorandum of Law (Doc. 17). All

parties were furnished copies of the Report and Recommendation and were afforded the

opportunity to file objections pursuant to 28 U.S.C. § 636(b)(1). On April 2, 2020, the parties filed

a Joint Notice of Non-Objection (Doc. 21).

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)     The Report and Recommendation of the Magistrate Judge (Doc. 19) is adopted,

               confirmed, and approved in all respects and is made a part of this Order for all

               purposes, including appellate review.
      (2)   The parties’ Amended Joint Motion for Approval of Settlement and Incorporated

            Memorandum of Law (Doc. 17) is GRANTED. The Settlement Agreement (Doc.

            17 - 1) is APPROVED, as it constitutes a fair and reasonable resolution of a bona

            fide dispute.

      (3)   This action is DISMISSED, with prejudice.

      (4)   The Clerk is directed to terminate all pending motions and close this file.

      DONE AND ORDERED in Tampa, Florida on April 2, 2020.




Copies to:
The Honorable Thomas G. Wilson
Counsel of Record




                                              2
